internal_revenue_service number release date index number -------------------- --------------------- ---------------------------------------------- ---------------------- ---------------------------------------- in re request on consequences under the normalization provisions department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-112037-17 date date legend taxpayer parent ----------------------------------------------- -------------------------- --------------------------- -------------------------- -------------------------------------------------------------- ------------------------------------------------------------------ -------------- --------------------------------------------------------------------------------- commission a commission b state incident ------------------------------------------------------------------------------------------------------------------- --------------------------------------- decision date date date date date date date year year year year a b c d e f --------------------------------------------- --------------------------- ------------------ --------------------------- ---------------------- -------------------- ----------------- -------------------------- ------- ------- ------- ------- ------------------ ---------------- ------------------ ------------------ ------------------ ---- ------------------------------------------------------------------- ------------------ plr-112037-17 director dear -------------- this letter responds to the request dated date submitted on behalf of taxpayer for a ruling on the application of the depreciation normalization rules of sec_168 of the internal_revenue_code code and sec_1_167_l_-1 of the federal_income_tax regulations regulations together the normalization rules to the rate base offset procedure used by commission a in a recent rate proceeding to implement its prior determination that dollar_figurea of taxpayer’s otherwise allowable capital expenditures must be funded by shareholders and not by ratepayers the representations set out in your letter follow taxpayer is an investor-owned regulated_public_utility incorporated under the laws of state taxpayer generates electricity and provides electric transmission and distribution services in state taxpayer also owns and operates a natural_gas transmission storage and distribution system in parts of state taxpayer is wholly owned by parent taxpayer is included in a consolidated u s_corporation income_tax return filed by an affiliated_group of which parent is the common parent the return is under the audit jurisdiction of the large_business_and_international_division of the internal_revenue_service for federal_income_tax purposes taxpayer uses the accrual_method of accounting and reports on a calendar_year basis taxpayer’s rates for utility_services are subject_to the jurisdiction of commission a and commission b the commissions both commissions set rates at levels that are intended to allow taxpayer an opportunity to recover its costs of providing service including a return on invested capital rate of return or cost-of-service ratemaking before setting rates commissions conduct proceedings to determine the amounts that taxpayer will be authorized to collect from its customers taxpayer’s revenue requirements this ruling_request involves commission a’s decision in taxpayer’s most recent natural_gas transmission and storage rate case on date incident occurred following the incident commission a initiated investigations related to the incident and to taxpayer’s transmission practices on date commission a issued its final decisions in the investigations on date commission a also issued decision to be imposed on taxpayer as a result of its findings in the investigations plr-112037-17 decision required that shareholders fund future post-year safety-related programs and projects to be identified by commission a in the amount of dollar_figureb of the dollar_figureb in mandated shareholder funded future safety enhancement costs commission a determined that up to dollar_figurec could be for expenditures that would otherwise be expensed and the remainder at least dollar_figurea would be required to fund expenditures that would otherwise represent capital expenditures_for regulatory purposes to track expenditures and to ensure that its objectives of shareholder funding would be achieved commission a required taxpayer to establish two subaccounts one to track expenses that would be shareholder funded and another to track capital expenditures that would be shareholder funded capital sub-account commission a imposed additional conditions to ensure that only capital_expenditure amounts that otherwise would have been allowable for ratemaking purposes could count against the dollar_figurea commission a also set forth very specific requirements to ensure that amounts to be paid_by shareholders would not be recovered in rates commission a was clear as to its intended ratemaking impact for the shareholder funded costs commission a’s purpose was to deny taxpayer a return of and a return on dollar_figurea of safety-related capital investments commission a sent a letter to the irs to make very clear its view is that the proposed accounting treatment is necessary to ensure that shareholders bear the full cost of the penalties and cannot shift any of these costs to customers beyond the intent of commission a that the actual costs of the safety-related assets be borne by taxpayer’s shareholders commission a intended that taxpayer and thus its shareholders not be able to realize the accelerated depreciation-related tax benefits related to these assets on date taxpayer filed an application to set revenue requirements for its natural_gas transmission and storage business for the period year through year rate case rates in this proceeding were intended to be effective for the three-year period beginning date the decision was issued after the close of evidentiary hearings in the year rate case and shortly before opening briefs were to be filed because of this timing an issue arose whether the final rate case revenue requirement decision should implement the decision disallowance or whether the process should be divided into two phases a phase to set the revenue requirement without regard to any disallowance and a phase to then reduce the phase revenue requirement to reflect the disallowed expense and capital costs a commission a ruling dated date adopted the second two-phase alternative a final_decision in phase of the rate case phase decision was issued by commission a on date and established revenue requirements for a four year period beginning date in this phase the revenue requirements for the relevant years were calculated without regard to the dollar_figureb shareholder funded component of the decision in the phase decision all of the costs that are to be recorded in taxpayer’s capital sub-account were treated as though they were no different from any other allowed capital costs these costs were included in rate base and depreciated through cost of service moreover to the extent that these assets produce deferred federal plr-112037-17 income taxes capital sub-account-related adfit those accumulated deferred federal income taxes adfit were incorporated into the rate base calculation as an incremental rate base reduction just as they would have been absent the decision in accordance with the earlier ruling the phase decision deferred until phase the determination of the projects and programs that were subject_to the dollar_figureb disallowance commission a issued a final_decision in phase of the rate case phase decision on date it calculated the adjustments to the phase revenue requirements to reflect the implementation of the dollar_figureb shareholder funded component of the decision the phase decision affirmed that the portion of the penalty applied to disallowed capital expenditures should equal dollar_figurea the phase decision implemented the dollar_figurea capital cost shareholder funding in the following way the phase decision did not directly adjust or alter anything relating to the capital sub-account costs they remained in rate base they produced depreciation expense which was included in cost of service and the capital sub- account-related adfit reduced_rate base however the phase decision created a regulatory liability in the total amount of dollar_figurea dollar_figured relating to capital costs incurred in year and dollar_figuree relating to capital costs incurred in year this regulatory liability was included as an offset to taxpayer’s rate base this effectively neutralized the impact of including the capital sub-account balance in rate base the regulatory liability was amortized as a reduction in cost of service over f years the weighted average life of taxpayer’s assets the amortization was included as a credit to expense in the cost of service calculation this essentially offset the annual depreciation expense relating to the assets recorded in the capital sub-account no adjustment was made to adfit balances which reflected accelerated_depreciation calculated in phase on all capital costs on account of the creation or amortization of the regulatory liability consequently the reduction in rate base attributable to the capital sub-account- related adfit balance remained in place and was not counteracted before issuance of the final phase decision the judge issued a proposed decision pd taxpayer filed comments on the pd expressing its view that the irs could likely find that implementation as proposed would violate the normalization rules commission a adopted the pd essentially unchanged however commission a expressed its intent to comply with the normalization rules and to avoid the potential adverse consequences associated with the finding of a normalization violation by the irs in its final_decision commission a stated that taxpayer may seek adjustments if taxpayer receives a ruling from the irs contradicting the pd this ruling_request is made in connection with this directive taxpayer requests that the service issue one of the following two rulings the phase decision rate base offset procedure described including the reduction of taxpayer’s rate base by the capital sub-account-related adfit as plr-112037-17 described is consistent with and hence will not violate the requirements of sec_168 of the code and sec_1_167_l_-1 of the regulations the phase decision rate base offset procedure described including the reduction of taxpayer’s rate base by the capital sub-account-related adfit as described is inconsistent with and hence will violate the requirements of sec_168 of the code and sec_1_167_l_-1 of the regulations law and analysis former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 of the regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve plr-112037-17 for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base hereinafter referred to as the consistency rule therefore in order to satisfy the requirements of sec_168 of the code there must be consistency in the treatment of costs for rate base regulated depreciation expense tax expense and deferred tax revenue purposes consequently those consistency rules would be violated if as described in the proposed decision dollar_figurea of capital additions are removed from rate base and from future depreciation expense while retaining the deferred taxes associated with those same capital additions as a rate base reduction this implementation would result in reduction of rate base by adfit produced by depreciable assets for which commission a has disallowed recovery under sec_168 the proposed treatment of the reserve for deferred taxes is inconsistent with respect to the depreciation expense and with respect to the rate base and thus violates the consistency rule the normalization rules apply mechanically and the intent of commission a to ensure that taxpayer’s shareholders and not ratepayers bear the burden of paying for certain assets does not permit commission a to shift the depreciation-related tax benefits arising from these assets from taxpayer to ratepayers we rule that the phase decision rate base offset procedure described including the reduction of taxpayer’s rate base by the capital sub-account-related adfit as described is inconsistent with and hence will violate the requirements of sec_168 of the code and sec_1_167_l_-1 of the regulations this ruling is based on the representations submitted by taxpayer and is only valid if those representations are accurate the accuracy of these representations is subject_to verification on audit except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above plr-112037-17 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely patrick s kirwan chief branch office of associate chief_counsel passthroughs special industries
